Citation Nr: 0713758	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  03-18 680A	)	DATE
	)
	)


Received from the 
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for skin cancer.

2.  Entitlement to service connection for disability 
manifested by joint stiffness.

3.  Entitlement to service connection for back disability.

4.  Entitlement to service connection for disability 
manifested by headaches.

5.  Entitlement to service connection for psychiatric 
disability other than PTSD.

6.  Entitlement to service connection for disability 
manifested by numbness in the hands and feet.

7.  Entitlement to service connection for respiratory 
disability.

8.  Entitlement to service connection disability manifested 
by sleeplessness.

9.  Entitlement to a total disability rating due to 
individual unemployability caused by service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his cousin


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1962 to 
March 1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) following a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The veteran filed a notice of disagreement with a January 
2003 rating decision, and a statement of the case was issued 
in June 2003.  The veteran filed a substantive appeal in July 
2003.  

2.  By a December 2004 action, the Board denied three claims 
on appeal and remanded nine issues for further evidentiary 
development.  

3.  On March 22, 2007, following the remand by the Board and 
prior to the promulgation of a decision with respect to the 
issues remaining on appeal, the Board received from the 
veteran correspondence in which he expressed his desire to 
withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The appellant has withdrawn this appeal 
and, hence, the notice of disagreement (NOD) and substantive 
appeal are without effect.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.

The Board notes that, subsequent to the veteran's withdrawal 
of his appeal, his representative notified the Board that it 
had contacted the veteran, and that the veteran wished to 
retract his statement withdrawing the appeal.  The veteran 
faxed a statement to that effect, which was received by the 
Board on March 29, 2007.  However, the VA regulation 
governing withdrawal of appeals states that the withdrawal of 
an appeal will be deemed a withdrawal of the NOD and, if 
filed, the substantive appeal, as to all issues to which the 
withdrawal applies.  38 C.F.R. § 20.204(c).  A withdrawal 
submitted after transfer of the record to the Board becomes 
effective when received by the Board.  38 C.F.R. 
§ 20.204(b)(3) (2006).  Put another way, the substantive 
appeal was without effect as to the issues previously 
addressed in the Board's earlier remand from the moment the 
withdrawal was received at the Board, and the regulation does 
not provide for the "undoing" of withdrawals.  While the 
regulation states that the withdrawal does not preclude 
filing a new NOD to begin another appeal of any or all of the 
issues for which appeals were withdrawn, this provision is 
only for application if the NOD would be timely if the 
withdrawn appeal had never been filed.  Id.  Here, because 
the claims previously on appeal arose from a rating decision 
dated January 6, 2003, any NOD received after January 15, 
2004, which is one year after notification of the rating 
decision was mailed to the veteran, would not be timely.  
38 C.F.R. § 20.302(a) (2006).  Therefore, the claims can be 
reopened and reconsidered only if new and material evidence 
is presented with respect to each claim sought to be 
reopened.  38 U.S.C.A. § 5108; 38 U.S.C.A. § 3.156; see Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).  Despite the 
seemingly harsh outcome in a case where the veteran expresses 
a desire to change his mind about the withdrawal, the Board 
is bound by the regulation.  38 U.S.C.A. § 7104(c) (West 
2002).  


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


